DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on March 29, 2021.
Claims 1-23 are currently pending in the application and are considered in this Office action, with claims 1, 3-4, 6, 17, 21, and 23 amended.
The objection of claims 3 and 6 has been withdrawn in response to Applicant’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claims 1, 3, 4, 17, 22, and 23 was given in a telephone interview with Attorney J. Smith on May 3, 2021, followed by email communication on May 10, 2021.
Please amend the claims as follows: 

Claim 1 is rewritten as follows:

a wall including a substantially vertical first region and a second region, and at least a portion of the first region includes axially extending corrugations extending at least partially around the circumference of the first region, and the wall at least partially defines:
a single‐wall chamber with an opening, and the opening is disposed to receive a portion of a head section; and
an exterior cleaning space between the wall and the head section;

an inlet into the single-wall chamber in fluid communication with the exterior cleaning space; and
a sealing element having a head section engagement lip, and the sealing element is joined to the first region to at least partially define the opening in the wall and engage a circumferential surface of the head section, and the sealing element and the first region are elastic in a circumferential direction.

Claim 3 is rewritten as follows:
3. (Currently Amended) A cleaning unit for cleaning at least one head section of a milking cup teat rubber, the cleaning unit comprising:
a wall including a substantially vertical first region and a second region, and at least partially defining:
‐wall chamber with an opening, and the opening is disposed to receive a portion of a head section; and
an exterior cleaning space between the wall and the head section; 

a sealing element having a head section engagement lip, and the sealing element is joined to the first region to at least partially define the opening in the wall and engage a circumferential surface of the head section, and the sealing element and the first region are elastic in a circumferential direction;
a bottom joined to the wall, and disposed opposite the opening to at least partially define the single‐wall chamber and including a plurality of spacers on which the head section rests during cleaning; 
an inlet into the single-wall chamber in fluid communication with the exterior cleaning space; and
an element projecting from the bottom of the single‐wall chamber and the element defines:
an internal channel extending in a longitudinal direction of the element and in fluid communication with the inlet; and
a first outlet and a second outlet axially spaced apart from the first outlet and in fluid communication with the internal channel, and the element is disposed to project at least partially into the head section, and wherein the first outlet of the element is disposed below a bottom portion of the head section and configured to eject the cleaning liquid toward the exterior cleaning space, and the second outlet of the element is positioned above the bottom portion of the head section  when a bottom of the head section rests on the plurality of spacers.

Claim 4 is rewritten as follows:
4.	(Currently Amended) The cleaning unit of claim 1, wherein the corrugations 

Claim 17 is rewritten as follows:
17.	(Currently Amended) A cleaning unit for cleaning at least one head section of a milking cup teat rubber, the cleaning unit comprising:
a wall including a substantially vertical first region and a second region, and the wall at least partially defining:
a single‐wall chamber with an opening, and the opening is disposed to receive a portion of a head section; and 
an exterior cleaning space between the wall and the head section; 

a sealing element having a head section engagement lip, and the sealing element is joined to the first region to at least partially define the opening in the wall and engage a circumferential surface of the head section, and the sealing element and the first region are elastic in a circumferential direction;
‐wall chamber and including a plurality of spacers on which the head section rests during cleaning; 
an inlet into the single-wall chamber in fluid communication with the exterior cleaning space; and
an element projecting from the bottom of the single‐wall chamber, and the element defines:
a first cleaning fluid outlet in fluid communication with the inlet, and the first cleaning fluid outlet is spaced apart from the bottom of the single‐wall chamber and directed toward an interior space of the head section; and
a second cleaning fluid outlet spaced apart from the first cleaning fluid outlet and the second cleaning fluid outlet is directed toward the exterior cleaning space when a bottom of the head section rests on the plurality of spacers; and
a collar bearing against the bottom of the single‐wall chamber and having a pocket in fluid communication with the single-wall chamber and the second cleaning fluid outlet.

Claim 22 is rewritten as follows:
22.	(Currently Amended) The cleaning unit of claim 1, and further comprising:
a bottom joined to the wall and disposed opposite the opening to at least partially define the single-wall chamber; and
an element projecting from the bottom of the single-wall chamber, and the element defines a first cleaning fluid outlet in fluid communication with the inlet, and the 

Claim 23 is rewritten as follows:
23.	(Currently Amended) A cleaning unit for cleaning at least one head section of a milking cup teat rubber, the cleaning unit comprising:
a wall including a substantially vertical first region and a second region, and at least partially defining:
a single‐wall chamber with an opening, and the opening is disposed to receive a portion of a head section; and
an exterior cleaning space between the wall and the head section; 

a sealing element having a head section engagement lip, and the sealing element is joined to the first region to at least partially define the opening in the wall and engage a circumferential surface of the head section, and the sealing element and the first region are elastic in a circumferential direction;
a bottom joined to the wall, and disposed opposite the opening to at least partially define the single‐wall chamber and including a plurality of spacers on which the head section rests during cleaning; 
an inlet into the single-wall chamber in fluid communication with the exterior cleaning space; and
an element projecting from the bottom of the single‐wall chamber, and the element defines:

a second cleaning fluid outlet in fluid communication with the inlet and spaced apart from the first cleaning fluid outlet, and the second cleaning fluid outlet is directed toward an interior space of the head section, and wherein the first outlet of the element is disposed below a bottom portion of the head section and configured to eject the cleaning liquid toward the exterior cleaning space, and the second outlet of the element is positioned above the bottom portion of the head section and configured to eject the cleaning liquid toward an inner surface of the head section when the bottom of the head section rests on the plurality of spacers.

Allowable Claims
Claims 1-23 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Berg (US 2008/0149035 A1), Mehinovic (WO 03/086054 A1), Fredericks (US 6,418,877 B1), Allen (GB 151587), Eriksson (US 6,591,784 B1), and Ericsson (WO 03/077645 A1).
Regarding claim 1, the prior art of record fails to teach or render obvious a cleaning unit for cleaning a head section comprising, inter alia, a wall including a substantially vertical first region, and at least a portion of the first region includes axially i.e. folds or pleats, adjacent the sealing element allows to increase stretching ability in the circumferential direction, thus allowing a simplified introduction of the head section of the milking cup into the chamber and then contracting the first region such that the adjacent sealing element comes to bear against the head section, thus improving sealing ability of the sealing element. See Applicant's US PGPUB 2017/0188537 at para [0017].
Regarding claims 3, 17, and 23, the prior art of record fails to teach or render obvious a cleaning unit for cleaning a head section comprising, inter alia, a bottom including a plurality of spacers on which the head section rests during cleaning; and an element projecting from the bottom of the single-wall chamber and the element defines:
a first outlet disposed below a bottom portion of the head section and configured to eject the cleaning liquid toward the exterior cleaning space, and the second outlet positioned above the bottom portion of the head section and configured to eject the cleaning liquid toward an inner surface of the head section when a bottom of the head section rests on the plurality of spacers, as in context of claim 3; 
a first cleaning fluid outlet spaced apart from the bottom directed toward an interior space of the head section; and a second cleaning fluid outlet spaced apart from 
a first cleaning fluid outlet directed toward the wall and an exterior cleaning space of the head section; and a second cleaning fluid outlet in spaced apart from the first cleaning fluid outlet, and the second cleaning fluid outlet is directed toward an interior space of the head section, and wherein the first outlet is disposed below a bottom portion of the head section and configured to eject the cleaning liquid toward the exterior cleaning space, and the second outlet of the element is positioned above the bottom portion of the head section and configured to eject the cleaning liquid toward an inner surface of the head section when the bottom of the head section rests on the plurality of spacers, as in context of claim 23. 
Such arrangement of the outlets allows to eject the cleaning liquid toward both inner and exterior surfaces of the head section when the head section is securely positioned within the chamber by resting on the spacers, and thus, ensures that both inner and exterior surfaces of the head section can be cleaned at the same time, resulting in simplified cleaning process and influencing the flow of the cleaning agent in an advantageous manner. See Applicant's US PGPUB 2017/0188537 at paras [0020], [0071].
Claims 2, 4-16, and 18-22 are allowed as they are dependent upon allowed claims 1, 3, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711